Exhibit 10.4

 





 

Promissory Note

 



 

With this note, a total of NTD 300 million

 



shall be paid unconditionally to or his/her designated person on (Date)



 

And the related covenants are as follows:   Drawer:         1. This promissory
note authorizes Taishin Bank to fill the maturity date, and exempts it from the
obligations of issuing a Certificate of Protest and the notification obligation
set out under Article 89 of the Law of Negotiable Instruments   Address:        
2. The interest rate of this promissory note shall be calculated as follows from
the issuing date of this note:   Drawer:





   ☐ The basic lending rate of Taishin Bank and the additional annual percentage
rate of Interests are counted flexibly.
(If there are any changes or adjustments in the above-mentioned basic lending
rate or the additional rate, the interests shall be counted based on the changed
or adjusted rate.)   Address:    ☐ Others:   Drawer:     If the payment for the
principal and interests mentioned above is delayed, for those delayed part with
the overdue time less than six months, liquidated damages shall also be paid
with, at 10% of the previously agreed interest rate; for those delayed part with
the overdue time more than six months, the liquidated damages shall be paid
with, at 20% of the previously agreed interest rate.   Address:         Drawer:
3. Place of payment:   Address:



 



Date: June 19, 2018

 



Endorsee   Endorser   Endorser’s adress   Endorsement date   Note:  

 



The endorser agrees that this promissory note authorizes Taishin Bank to fill
the maturity date and exempts it from the obligations of issuing a Certificate
of Protest and the notification obligation set out under Article 89 of the Law
of Negotiable Instruments

 

 

 



 1 

